 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9    FRASER ROTCHFORD,
                                                         No. 3:19-cv-05485-RJB-DWC
10                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
11                                                       RECOMMENDATION
12    SWANSON SERVICES CORPORATION
      ET AL,
13                        Defendants.

14
            The Court, having reviewed the Report and Recommendation of Magistrate Judge David
15

16   W. Christel (Dkt. 13), and the remaining record, does hereby find and ORDER:

17          (1)    The Court adopts the Report and Recommendation.

18          (2)    Plaintiff’s Complaint (Dkt. 11) is dismissed for failure to state a claim.
19
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
20                 Defendants, and to the Hon. David W. Christel.

21
            DATED this 21st day of October, 2019.
22

23

24                                        A
                                          ROBERT J. BRYAN
25
                                          United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
